Name: 82/182/EEC: Commission Decision of 23 March 1982 authorizing the French Republic to apply intra-Community surveillance to imports of twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not, originating in Czechoslovakia, which have been put into free circulation in the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-03-30

 Avis juridique important|31982D018282/182/EEC: Commission Decision of 23 March 1982 authorizing the French Republic to apply intra-Community surveillance to imports of twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not, originating in Czechoslovakia, which have been put into free circulation in the Community (Only the French text is authentic) Official Journal L 084 , 30/03/1982 P. 0017 - 0018*****COMMISSION DECISION of 23 March 1982 authorizing the French Republic to apply intra-Community surveillance to imports of twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not, originating in Czechoslovakia, which have been put into free circulation in the Community (Only the French text is authentic) (82/182/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas by Decision 81/2036/EEC of 22 December 1981 the Commission authorized certain Member States to introduce intra-Community surveillance of certain imports; Whereas on 10 March 1982 a further request was made under Article 2 of Decision 80/47/EEC by the French Government to the Commission of the European Communities for authorization to apply intra-Community surveillance to imports of twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not, falling within heading No ex 59.04 of the Common Customs Tariff (category 90), originating in Czechoslovakia and in free circulation in the other Member States; Whereas the information given in support of this application has been subjected to close examination by the Commission, in accordance with the criteria laid down by Decisions 80/47/EEC and 81/2036/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade and whether intra-Community licence applications had been submitted; Whereas this examination has shown that there is a risk that the imports set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore, France should be authorized to make these imports subject to intra-Community surveillance until 30 June 1983, (1) OJ No L 16, 22. 1. 1980, p. 14. ANNEX Textile products for which categories have been established (1) 1.2 // // // Category // Country of origin // // // 90 // Czechoslovakia // // (1) See Commission Regulation (EEC) No 3063/79 (OJ No L 347, 31. 12. 1979) and Regulation (EEC) No 3061/79 (OJ No L 345, 31. 12. 1979). HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce, until 30 June 1983 and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 23 March 1982. For the Commission Wilhelm HAFERKAMP Vice-President